Citation Nr: 0211871	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right ankle fracture.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran retired from active duty service in March 1999 
after 20 years of service.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a March 2001 decision, the Board remanded the issue of an 
increased rating for the right ankle for further development.  
As explained below, the RO completed, to the extent possible, 
the requested development on the remanded issue.  However, as 
the RO also has continued the denial of the appeal, the 
matter has been returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  Residuals of a right ankle fracture are manifested by 
moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5010-5271 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the March 2000 statement of the case, subsequently 
issued supplemental statement of the case, various 
correspondence from the RO, and the remand portion of the 
March 2001 Board decision, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records document a right ankle sprain 
that the veteran suffered in the 1990s.  In July 1997, he had 
undergone a diagnostic arthroscopy, debridement of the right 
lateral talar osteochondral fracture, and excision of the 
anterior tibial osteophyte.  The examiner reported an 
operative diagnosis of right lateral talar osteochondral 
fracture and anterior tibial osteophyte.  

On VA examination of April 1999, the veteran reported that he 
experiences ankle pain in the morning until he walks around a 
bit.  He found that prolonged walking was a problem, and 
avoided long walks.  He could ride a bike without a lot of 
difficulty.  On examination, the right ankle demonstrated 18 
degrees of plantar flexion, and 14 degrees dorsiflexion.  The 
examiner noticed scars on the lateral and medial portion of 
the ankle.  When comparing the right ankle to the left one, 
the examiner described the right ankle as "deformed" and 
larger.  The diagnosis was right ankle arthritis and 
deformity.  X-rays taken the day of the examination revealed 
questionable erosion along the superior-lateral talar dome.  
The examiner commented that this could represent merely, 
artifact, otherwise the examination was negative.  

By rating action of August 1999, service connection was 
established for residuals of a fractured right ankle.  A 10 
percent rating was assigned, effective April 1, 1999.  

A VA examination was conducted in July 2001, and the examiner 
acknowledged a review of the claims folder in the report.  
The veteran complained of daily pain, which was more 
noticeable when he walked up steps or came down hard on the 
foot and ankle.  He was not aware of any stiffness.  
Sometimes, there was swelling if he is on his feet for more 
than an hour.  He was not aware of any feelings of giving way 
or instability, or of any specific fatigability or lack of 
endurance, except he noticed pain after standing or walking 
for periods of time in excess of one hour or a mile.  He was 
not taking medication for his symptoms.  Flare-ups occur when 
he walked more than a mile and there was some pain even after 
walking half of a mile. Cutting the grass and other 
activities tended to increase ankle pain.  Weather changes 
did not affect the ankle.  The examiner found that the 
activities indicated tend to increase symptoms, but that 
there was no history to suggest any fatigability, loss of 
coordination, or loss of balance or changes on range of 
motion.  The veteran was not using braces or splints, and he 
was not using the brace that he was given after his surgery.  
His job as a state claims processor is a desk job.  

On examination, the examiner noticed a slight limp favoring 
the right side.  The veteran was able to stand and walk on 
his heels and toes, evidencing excellent balance and 
coordination.  There was slight varus of the hindfoot, such 
that the alignment of the hindfoot with the long axis of the 
tibia and Achilles tendon indicated 5 degrees of fixed varus.  
The hindfoot did not come to neutral, as the left did.  The 
right calf measured 36.5 centimeters in circumference and the 
ankle measured 26 centimeters in circumference.  There was no 
effusion of the ankle joint or localized tenderness.  There 
was anteromedial and anterolateral arthroscopic scar, which 
was not tender.  There was no depression of the scar or 
discomfort in the area of the scar.  The plantar surface of 
the feet did not reveal callosities.  The toes were normal 
and there was normal circulation and sensation in the feet.  
The right ankle demonstrated 10 degrees of dorsiflexion and 
35 degrees of plantar flexion, and the examiner commented 
that the right ankle demonstrated 5 degrees more plantar 
flexion than the left ankle.  There was no pain on motion, 
and the range of motion was the same actively and passively.  
Muscle strength about the right ankle and hindfoot 
demonstrated a 4/5 strength of dorsiflexion, 4/5 strength of 
plantar flexion, 3/5 strength eversion, and 5/5 strength 
inversion.  The examiner noted limitation of the subtalar 
joint, and that the subtalar joint was in 5 degrees of fixed 
varus and could not be shifted into valgus, but there was an 
additional 10 degrees of varus possible from the fixed point 
of 5 degrees varus.  The total possible range of motion was 
15 degrees, only 10 which was active.  The examiner opined 
that the periods of increased pain during activity such as 
complained of by the veteran, did not change the range of 
motion.  The diagnosis was osteochondral fracture of the 
right talus (superolateral dome).  

In a discussion, the examiner reviewed the history of the 
initial injury and diagnosis, and found that the surgery 
improved the right ankle range of motion.  The examiner 
determined that the residual impairment was a loss of 
eversion, which affected the veteran's stance and gait.  The 
examiner found that this finding was compatible with the 
subjective complaints.  Once again, the examiner noted that 
there was no instability.  The examiner pointed that pain 
with activities had been defined, but there was no painful 
motion.  The examiner cited the limitation of ability to 
stand and walk as a manifestation of functional loss, but 
also noted that it did not hinder the veteran's ability to 
work even though it provided a full loss of functional use.  
There was no fatigability or incoordination.  There was 
weakness of eversion motion, which the examiner opined was 
due to loss of motion.  There were no functional limitations 
or added limitations during the flare-ups as described by the 
veteran.  The examiner further opined that the finding of a 
spur on the dorsal surface of the talus was not related to 
the injury since it was seen on the x-rays taken shortly 
after the injury, and that it took years for such a spur 
formation to develop.  The examiner did find that the 
osteochondral fracture of the talus and spur on the anterior 
surface of the tibia, as noted on the arthroscopy, was the 
result of the injury.  X-rays of right foot were within 
normal limits.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability that would suggest the need for staged 
ratings. 

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Service connection is in effect for residuals of a right 
ankle fracture, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 
(2001).  

38 C.F.R. §4.71a, Diagnostic Code 5010 contemplates traumatic 
arthritis substantiated by x-ray findings, and is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

38 C.F.R. §4.71a, Diagnostic Code 5271 contemplates limited 
ankle motion, and a 10 percent rating is assigned for 
moderate limitation.  A maximum rating of 20 percent is 
assigned for marked limitation. 

Normal ankle motion is 0 to 20 degrees dorsiflexion and 0 to 
45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

Upon consideration of all of the evidence, the Board finds 
that the veteran's service-connected right ankle disability 
is no more than 10 percent disabling for moderate limitation 
of motion.  Clinical findings of record do not show that 
there is swelling, muscle spasm, or evidence of painful 
motion.  However, when comparing the reported ranges of 
motion on VA examinations of 1999 and 2001 to the normal 
range of ankle motion defined under 38 C.F.R. § 4.71, Plate 
II, there is limited ankle motion.  Furthermore, there are 
complaints of pain with activities, such as walking for a 
prolonged period, and findings of deformity.  Therefore, it 
is reasonable to find that there is some functional loss.  
However, when considering the right ankle mobility as a 
whole, these findings more nearly approximate moderate 
disability.  The objective evidence does not demonstrate that 
the limitation shown is marked, even when considering the 
Court's guidelines set forth in DeLuca.  Following the July 
2001 VA medical examination, the examiner concluded that 
there was no fatigability, incoordination, instability, 
painful motion, or additional limitations during flare-ups.  
Furthermore, the examiner commented that the initial surgery 
in 1997 improved the right ankle range of motion, and that 
the residual is in the hindfoot with loss of subtalar joint 
motion affecting the veteran's stance and gait.  Therefore, 
collectively the clinical findings of record do not reflect a 
disability picture that approximates the criteria for a 
higher rating under Diagnostic Code 5010-5271, and there is 
not a question as to which rating should apply.  38 C.F.R. 
§ 4.7 (2001).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5010-5271, do not provide a basis to assign an evaluation 
higher than the 10 percent rating currently in effect.

Under Diagnostic Codes 5270 and 5272, ankylosis must be 
shown; the disability at issue does not involve ankylosis.   
Therefore, Diagnostic Codes 5270 and 5272 are not for 
application. Diagnostic Code 5273 contemplates malunion of 
the os calcis or astragalus, which is not present in this 
case.  The veteran has not undergone an astragalectomy.  
Therefore, the rating available under Diagnostic Code 5274 is 
not for application here.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Finally, in evaluating the claim for an increased evaluation 
for a right ankle disability, the Board notes that there is 
no evidence of an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right ankle fracture is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

